Citation Nr: 1428962	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987 and from October 1989 to April 1992.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a January 2010 determination of the Vocational Rehabilitation and Employment staff at the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the Regional Office (RO) in Waco, Texas.  VA will notify the appellant if further action is required.


REMAND

The provisions for reentrance into a rehabilitation program are set forth in 38 C.F.R. § 21.284 (2013).  After a Veteran has received VA vocational rehabilitation services, and has been found to be rehabilitated, that Veteran may be provided an additional period of training or services only if the following conditions are met: (1) the Veteran has a compensable service-connected disability and either; (2) current facts, including any relevant medical findings, establish that the Veteran's service-connected disability has worsened to the extent that the effects of the service-connected disability considered in relation to other facts preclude him or her from performing the duties of the occupation for which the Veteran previously was found rehabilitated; or (3) the occupation for which the Veteran previously was found rehabilitated under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities. 38 C.F.R. § 21.284(a).

The Veteran currently has a claim pending for an increased evaluation of his service-connected foot disability, and he has reported that he is scheduled for a VA 



examination.  In February 2014 he perfected the appeal by filing a VA Form 9.  He also requested a local hearing at the Waco, Texas RO.  

Because evidence and testimony generated during the current increased rating appeal would likely be relevant to the issue of entitlement to additional vocational rehabilitation, the claim will be remanded. See Bell v. Derwinski, 2 Vet.App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).

Accordingly, the case is REMANDED for the following action:

1. The Veteran has requested a hearing at the Waco, Texas RO on the issue of entitlement to an increased evaluation for his bilateral foot disability.  As the issues are intertwined, the RO should associate the Veteran's VA medical examination reports and the vocational rehabilitation file with his claims file for further adjudication.  

2. Following completion of the requested hearing, readjudicate the issue of additional vocational rehabilitation training. If the claim is not granted, issue a Supplemental Statement of the Case and return the file to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



